Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           25-JUN-2020
                                                           08:17 AM


                             SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                         FRANCIS A. GRANDINETTI,
                     Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CASE NO. 3PC930000141)

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of the document filed on June 3,

2020 by petitioner/defendant-appellant Francis A. Grandinetti

entitled “Ten-Day Reconsideration and Certiorari:”, and the

record,

            IT IS HEREBY ORDERED that, as to petitioner’s request

for certiorari review, the application for writ of certiorari is

rejected.

            DATED:   Honolulu, Hawai#i, June 25, 2020.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson